Name: Commission Regulation (EU) No 238/2010 of 22 March 2010 amending Annex V to Regulation (EC) No 1333/2008 of the European Parliament and of the Council with regard to the labelling requirement for beverages with more than 1,2 % by volume of alcohol and containing certain food colours (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  food technology;  beverages and sugar;  consumption;  marketing
 Date Published: nan

 23.3.2010 EN Official Journal of the European Union L 75/17 COMMISSION REGULATION (EU) No 238/2010 of 22 March 2010 amending Annex V to Regulation (EC) No 1333/2008 of the European Parliament and of the Council with regard to the labelling requirement for beverages with more than 1,2 % by volume of alcohol and containing certain food colours (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 24(3) thereof, Whereas: (1) Annex V to Regulation (EC) No 1333/2008 provides a list of food colours for which the labelling has to include the additional information that those colours may have an adverse effect on activity and attention in children. (2) An exception to that rule is already provided for in Annex V to Regulation (EC) No 1333/2008 for foods where the colour has been used for the purposes of health or other marking on meat products or for stamping or decorative colouring on eggshells. (3) The colours listed in Annex V to Regulation (EC) No 1333/2008 can be used in certain alcoholic beverages, such as aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails, fruit wines, cider, perry and certain spirituous beverages. Taking into account that products containing more than 1,2 % by volume of alcohol, are not intended for consumption by children, the additional labelling provided for in Annex V to Regulation (EC) No 1333/2008 is, therefore, neither necessary nor appropriate for such foods. (4) Annex V to Regulation (EC) No 1333/2008 should, therefore, be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 1333/2008 shall be amended as follows: The footnote (*) With the exception of foods where the colour(s) has been used for the purposes of health or other marking on meat products or for stamping or decorative colouring on eggshells is replaced by the following: (*) With the exception of: (a) foods where the colour(s) has been used for the purposes of health or other marking on meat products or for stamping or decorative colouring on eggshells; and (b) beverages containing more than 1,2 % by volume of alcohol. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 20 July 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16.